Citation Nr: 0120004	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-05 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968, including a tour of duty in Vietnam.  The 
appellants are the veteran's parents.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which denied 
service connection for the cause of the veteran's death, 
claimed as due to Agent Orange exposure.

The Board notes that entitlement to service connection for 
the cause of the veteran's death on a direct basis had been 
denied by earlier RO decisions issued in September 1997, and 
March 1998.  The appellants submitted a Notice of 
Disagreement (NOD) in March 1998, and a Statement of the Case 
(SOC) was issued by the RO in March 1999.  The appellants 
submitted a VA Form 9 to the RO in November 1999.  In January 
2000, the appellants were notified by the RO that their 
substantive appeal on the issue of the cause of the veteran's 
death on a direct basis had been determined to be untimely.  
The appellants were notified of their right to appeal, but 
they have apparently neither initiated nor completed the 
procedural steps necessary for an appeal of this issue.  
Therefore, the Board has not included that issue in its 
appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

3.  The veteran died in September 1986.

4.  At the time of his death, the veteran did not have a 
service-connected disability.

5.  The death certificate indicates that the immediate cause 
of death was cardiorespiratory arrest due to septic shock and 
respiratory distress syndrome.  

6.  The veteran had other significant pathologies which did 
not cause his death but contributed to his death, including 
chronic liver disease and acute renal failure.

7.  Acute respiratory failure secondary to bacterial 
bronchopneumonia leading to multi-organ failure, the 
underlying cause of the veteran's death, is not listed as a 
disease which may be presumptively service connected under 
the provisions of 38 C.F.R. § 3.309(e). 

8.  The veteran's death is not shown to have been caused, 
hastened, or substantially or materially contributed to by 
exposure to Agent Orange, or any other herbicide agent, 
during service.  

9.  The appellant has not submitted competent evidence to 
establish a nexus between any in-service Agent Orange 
exposure and the onset of the disorders that caused the 
veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death 
claimed as due to Agent Orange exposure is not warranted.  
38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service during the Vietnam Era in the 
Republic of Vietnam.  The appellants contend that the veteran 
died due to exposure to herbicide agents in Vietnam during 
his active military service.

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).

By virtue of the RO's notices and rating determinations, 
including the Statement of the Case (SOC) issued during the 
pendency of the appeal, the appellants were given adequate 
notice of the pertinent regulations pertaining to their claim 
for service connection for cause of the veteran's death, 
claimed as due to Agent Orange exposure.  VA has also secured 
all VA and private medical records that the appellants have 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  
Thus, the Board concludes that there is no further duty to 
assist the appellants in the development of their claim.  See 
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5103A (West Supp. 2001)).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6).  
Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft-tissue sarcoma, multiple myeloma, and certain 
respiratory cancers.  

Where chloracne or other acneform disease consistent with 
chloracne or porphyria cutanea tarda becomes manifest to a 
compensable degree within one year of the last date on which 
the veteran was exposed to an herbicide agent during active 
service; where respiratory cancer becomes manifest to a 
compensable degree within thirty years of the last date on 
which the veteran was exposed to an herbicide agent during 
active service; and where Hodgkin's disease, non-Hodgkin's 
lymphoma, soft-tissue sarcoma, or multiple myeloma becomes 
manifest to a compensable degree any time after service, 
service incurrence will be presumed.  

In addition, service connection is warranted for acute and 
subacute peripheral neuropathy that manifests itself to a 
degree of 10 percent at or within a year after the date of 
the last exposure to an herbicide agent and prostate cancer 
that manifests itself to a degree of 10 percent at any time 
after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994); 61 Fed.Reg. 41442 (Aug. 8, 1996).

At the time of the veteran's death, he did not have service-
connected disability.

The death certificate indicates that the veteran died in 
September 1986 at the age of thirty-nine.  The immediate 
cause of death was cardiorespiratory arrest.  Conditions 
which contributed to primary cause of death were septic shock 
and respiratory distress syndrome.  Other important 
conditions which contributed to death but were not related to 
the illness that caused death were chronic liver disease and 
acute renal failure.  The interval between onset of the 
veteran's last illness and death was two weeks.

Records generated during the veteran's last hospitalization 
indicated that the veteran was diagnosed with acute 
respiratory failure, acute renal failure, chronic liver 
disease, bilateral bacterial pneumonia and sepsis.  During 
his hospitalization, he developed pancreatitis secondary to 
sepsis.  Ultimately, he developed bradycardia followed by 
cardiac arrest.

The appellants have asserted that the veteran died due to 
exposure to herbicide agents during his active service in the 
Republic of Vietnam.  However, their claim for service 
connection for the cause of the veteran's death, claimed as 
due to Agent Orange exposure, must be denied on two grounds.  
First, none of the conditions leading to the veteran's death 
(cardiac arrest, acute respiratory failure, acute renal 
failure, chronic liver disease, bilateral bacterial 
pneumonia, acute pancreatitis or sepsis/septic shock) is one 
of the presumptive diseases recognized as attributable to 
Agent Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  Therefore, as a matter of law, the 
appellants cannot receive the benefit of a rebuttable 
presumption that the veteran's cardiac arrest, respiratory 
failure, acute renal failure, chronic liver disease, acute 
pancreatitis, bilateral pneumonia or sepsis/septic shock were 
caused by his exposure to Agent Orange.  To the extent the 
law is dispositive of an issue on appeal, the claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).

Second, the record on appeal does not show that the veteran's 
cardiac arrest, acute respiratory failure, acute renal 
failure, chronic liver disease, acute pancreatitis, bilateral 
bacterial pneumonia or sepsis/septic shock was incurred in 
service.  However, it is still the appellants' contention 
that the veteran's presumed exposure to Agent Orange (or some 
other chemical) was the proximate cause of his liver disease, 
cardiac arrest, respiratory failure, acute renal failure, 
bilateral pneumonia and sepsis/septic shock.  The appellants 
may still prevail in their claim if they can present 
competent medical evidence showing a nexus between herbicide 
exposure during service and the diseases which caused or 
contributed to the cause of the veteran's death.  

The Board finds that there is no interpretation or 
construction of the medical evidence of record which 
establishes or suggests that there is any etiologic 
connection between the veteran's presumed exposure to Agent 
Orange, or any other herbicide agent, while he was in Vietnam 
and his subsequent development of multi-organ failure, 
including cardiac failure, respiratory failure, liver failure 
and/or renal failure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In this case, the record contains no 
medical opinion linking any disease which caused or 
contributed to the cause of the veteran's death to herbicide 
exposure.  The appellants' assertions of a causal link, 
standing alone, without the support of competent medical 
evidence, are not probative of a causal link because the 
appellants, as lay persons, are not competent to offer 
medical opinions.  See Moray v. Brown, 5 Vet. App. 211 
(1993).  These assertions that the veteran died from a 
disease that is related to exposure to Agent Orange in 
Vietnam are afforded no probative weight in the absence of 
evidence that they have the expertise to render a medical 
opinion about the diagnosis and etiology of diseases which 
caused his death.  See Espiritu v. Derwinski, 2 Vet. App. 429 
(1992).

The Board has reviewed the entire record and notes that the 
claims file does not contain the veteran's service medical 
records.  There is some indication that such records may have 
been destroyed in the 1976 fire at the National Personnel 
Records Center.  It also appears that the veteran's original 
claims file was destroyed after his death.  In any case, the 
veteran's terminal hospital records are in evidence.  Since 
there is no medical evidence of record that the veteran had a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his presumed herbicide 
exposure and the development of the diseases which caused his 
death, the Board concludes that service connection for a 
cause of the veteran's death, claimed as secondary to 
exposure to Agent Orange is not warranted.  


ORDER

Service connection for the cause of the veteran's death, 
claimed as due to Agent Orange exposure, is denied.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 

